UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 24, 2012 DIME COMMUNITY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-27782 11-3297463 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 209 Havemeyer Street, Brooklyn, New York 11211 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code:(718) 782-6200 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Dime Community Bancshares, Inc.(the “Company”) held its annual meeting of shareholders on May 24, 2012, and the following matters were voted on at that meeting: 1. The following nominees were elected as directors, each of whom will serve for a term to expire at the Company's Annual Meeting of Shareholders to be held in 2015 and until their respective successors are duly elected and qualified: Director For Withhold Broker Non-Votes Michael P. Devine Anthony Bergamo Joseph J. Perry 337,091 2. Ratification of the appointment ofCrowe HorwathLLP to act as independent auditors for the Company for the year ending December 31, 2012: For Against Abstain Broker Non-Votes -0- 3. Approval, by a non-binding advisory vote, of the following resolution regarding the compensation of the Company's named executive officers, as disclosed in its proxy statement for the 2012 Annual Meeting of Shareholders: RESOLVED, that the compensation paid to the Company's Named Executive Officers, as disclosed pursuant to Item 402 of Regulation S-K, including the Compensation Discussion and Analysis, compensation tables and narrative discussion, is hereby APPROVED. For Against Abstain Broker Non-Votes 3,797,361 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIME COMMUNITY BANCSHARES, INC. /s/ KENNETH J. MAHON By: Kenneth J. Mahon First Executive Vice President and Chief Financial Officer Dated:May 24, 2012
